Exhibit 10.7

 

PEAK RESORTS, INC.

RESTRICTED STOCK UNIT AGREEMENT

Director Award – Annual Grant

This Restricted Stock Unit Agreement (the "Agreement") is hereby entered into
effective as of _____________________ (the "Award Date"), by and between Peak
Resorts, Inc., a Missouri corporation (the "Company"), and __________________, a
non-employee member of the Company's Board of Directors (the "Director"). Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Peak Resorts, Inc. 2014 Equity Incentive Plan (the "Plan").

1. Purpose. The purpose of this Agreement is to provide compensation to the
independent directors of the Company, including the Director, for service in the
form of a stock equivalent ownership interest in the Company. The award
contemplated by this Agreement represents a portion of the Director's total
compensation for serving on the Company's Board, and the form is intended to
serve as a longer-term incentive to the Director and to further align the
Director's interests with those of the Company's stockholders. 

2. Administration. In accordance with the terms of the Plan, the Board or a
committee thereof will administer this Agreement.  The Board shall have
authority to interpret the Agreement, to adopt and revise rules and regulations
relating to the Agreement and to make any other determinations that it believes
necessary or advisable for the administration of the Agreement. Determinations
by the Board shall be final and binding on all parties with respect to all
matters relating to the Agreement.

3. Award. In accordance with the terms of the Plan and subject to the terms and
conditions of this Agreement, the Company hereby awards the Director ______
Restricted Stock Units, effective as of the Award Date.

4. Restricted Stock Units. The Company will credit the Restricted Stock Units
contemplated by this Agreement to a Restricted Stock Unit Account (the
"Account") established and maintained for the Director. The Account shall be the
record of Restricted Stock Units awarded to the Director under the Agreement, is
solely for accounting purposes and shall not require a segregation of any
Company assets.

5. Vesting of Restricted Stock Units. All Restricted Stock Units granted to the
Director shall fully vest on the date which is the one year anniversary of the
Award Date (“Vesting Date”).  If a Director terminates service on the Board for
any reason other than death or Disability prior to the Vesting Date, the
Restricted Stock Units subject to this Agreement shall be forfeited.  Disability
shall mean any illness or other physical or mental condition of the Director
that renders the Director incapable of performing his or her customary and usual
duties for the Company, as determined in the sole discretion of the Board.

6. Dividends on Restricted Stock Units. If the Company pays a dividend on shares
of Common Stock, the Company will

(a) To the extent the Company pays the dividend in cash, credit the Account with
additional Restricted Stock Units in an amount equal to number of Shares
(including



 

--------------------------------------------------------------------------------

 

fractions thereof) with a value equal to the value of the dividend that would
have been paid to the Director if each Restricted Stock Unit was a Share, based
on the closing price of the Shares on the payment date for the cash dividend.

(b) To the extent the Company pays the dividend in the form of additional
Shares, credit the Account with additional Restricted Stock Units in an amount
equal to the number of Shares (including fractions thereof) that would have been
paid to the Director if each Restricted Stock Unit was a Share.

7. Distribution of Vested Shares.

(a) Subject to Section 7(c) below, the Company will distribute to the Director a
whole number of Shares equal to the whole number of the Director's Restricted
Stock Units which are vested under Section 5 on the date that is six months
after the day the Director's service on the Board terminates for any reason (or,
if such day is not a trading day, on the next succeeding trading day) (the
"Distribution Date"). On the Distribution Date, the Company also will also pay
to the Director in cash an amount in lieu of any vested fractional Restricted
Stock Unit in the Account, based on the closing price of the Shares on the
trading day prior to the Distribution Date.

(b) In the event of the Director's death, distribution of the Shares or cash due
under this Agreement shall be made to the appointed and qualified executor or
other personal representative of the Director to be distributed in accordance
with the Director's will or applicable intestacy law; or in the event that there
shall be no such representative duly appointed and qualified within six months
after the date of the Director's death, then to such persons as, at the date of
his death, would be entitled to share in the distribution of the Director's
personal estate under the provisions of the applicable statute then in force
governing the descent of intestate property, in the proportion specified in such
statute.

(c)In accordance with Section 9 of the Plan, the Administrator reserves the
right in its sole discretion to pay cash to a Director for some or all
Restricted Stock Units in a Director’s Account in lieu of Shares, based on the
closing price of the Shares on the trading date prior to the Distribution Date.

8. Changes in Capital or Corporate Structure and Change in Control. In the event
of any change in the outstanding shares of common stock of the Company by reason
of a recapitalization, reclassification, reorganization, stock split, reverse
stock split, combination of shares, stock dividend or similar transaction, the
Board shall proportionately adjust, in an equitable manner, the number of
Restricted Stock Units held by the Director under this Agreement, in accordance
with Section 5 of the Plan.

9. Nontransferability. Restricted Stock Units awarded under this Agreement, and
any rights and privileges pertaining thereto, may not be transferred, assigned,
pledged or hypothecated in any manner, by operation of law or otherwise, other
than by will or by the laws of descent and distribution, and shall not be
subject to execution, attachment or similar process.





2

--------------------------------------------------------------------------------

 

10. Voting and Dividend Rights. Except as specifically provided herein, the
Director shall not be entitled to any voting rights, to receive any dividends,
or to have his or her Account credited or increased as a result of any dividends
or other distribution with respect to the Shares.

11. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

12. Withholding. The Company may withhold from any Shares that it is required to
deliver under this Agreement the number of Shares sufficient to satisfy
applicable withholding requirements under any federal, state or local law, if
any.

13. No Limitation on the Company's Rights. The granting of Restricted Stock
Units shall not in any way affect the Company's right or power to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

14. Plan and Agreement Not a Contract of Employment or Service. Neither the Plan
nor this Agreement is a contract of employment or service, and no terms of the
Director's employment or service will be affected in any way by the Plan, this
Agreement or related instruments, except to the extent specifically expressed
therein. Neither the Plan nor this Agreement will be construed as conferring any
legal rights of the Director to continue in service with the Company.

15. Entire Agreement and Amendment. This Agreement is the entire Agreement
between the parties to it, and all prior oral and written representations are
merged in this Agreement. This Agreement may be amended, modified or terminated
only by written agreement between the Director and the Company, provided, that
the Company may amend this Agreement without further action by the Director if
such amendment is deemed by the Company to be advisable or necessary to comply
with Code Section 409A. The headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define or limit the scope, extent, or intent of this Agreement or any provision
hereof. Each party has cooperated in the preparation of this Agreement. As a
result, this Agreement shall not be construed against any party on the basis
that the party was the draftsperson.

16. Notices. Notices given pursuant to this Agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) facsimile, (iii)
registered or certified mail, return receipt requested, addressee only, postage
prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery. Notice to the Company shall be directed to:

Peak Resorts, Inc.

17409 Hidden Valley Drive

Wildwood, Missouri 63025

Attention: General Counsel

The Company may change the person and/or address to which the Director must give
notice under this Section 16 by giving the Director written notice of such
change, in accordance



3

--------------------------------------------------------------------------------

 

with the procedures described above. Notices to or with respect to the Director
will be directed to the Director, or to the Director's executors, personal
representatives or distributees, if the Director is deceased, or the assignees
of the Director, at the Director's most recent home address on the records of
the Company.

17. Governing Law. To the extent not preempted by federal law, this Agreement
will be construed and enforced in accordance with, and governed by, the laws of
the State of Missouri, without regard to the conflict of laws principles
thereof. The parties agree that the jurisdiction and venue for any disputes
arising under, or any action brought to enforce (or otherwise relating to), this
Agreement shall be exclusively in the courts in the State of Missouri, County of
St. Louis, including the Federal Courts located therein (should Federal
jurisdiction exist).

18. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute but one Agreement.

In Witness Whereof, the parties have executed this Agreement effective as of the
date first above written.

PEAK RESORTS, INC.DIRECTOR

 

By: __________________________

Its: __________________________Date:

Date:



4

--------------------------------------------------------------------------------